Name: Regulation (EEC) No 421/73 of the Council of 22 January 1973 on the implementation of Protocol No 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation annexed to the Interim Agreement between the European Economic Community and the Republic of Austria
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5.3.73 Official Journal of the European Communities No L 59/27 REGULATION (EEC) No 421 /73 OF THE COUNCIL of 22 January 1973 on the implementation of Protocol No 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation annexed to the Interim Agreement between the European Economic Community and the Republic of Austria Whereas those provisions are intended to draw the attention of users to the provisions of the Protocol concerning such goods as may result in the issue of a movement certificate or in the preparation of a form as referred to above, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof; Having regard to the proposal from the Commission ; Whereas an Interim Agreement ( 1 ) between the European Economic Community and the Republic of Austria was signed on 22 July 1972 and entered into force on 1 October 1972 ; Whereas the provisions relating to such goods as may result in the issue of an A.OS.l movement certificate for those goods or in the preparation of an A.OS .2 form, which must appear in the A.OS.l movement certificate and in the A.OS.2 form annexed to Protocol No 3 concerning the definition of the concept of 'originating products ' and methods of administrative cooperation annexed to the Interim Agreement; whereas these provisions are to be drawn up by each of the Contracting Parties in accordance with the rules specified in the Protocol aforesaid ; Article 1 The text of the provisions relating to such goods as may result in the issue of an A.OS.l movement certificate or in the preparation of an A.OS.2 form, which must appear on that certificate and in that form is given in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 January 1973 . For the Council The President L. TINDEMANS (!) OJ No L 223 , 29 . 9 . 1972, p. 1 . No L 59/28 Official Journal of the European Communities 5 . 3 . 73 ANNEX 1 . The goods must be :  either wholly produced in the exporting country, ie correspond to the definition of goods considered as being 'wholly produced ' which appears in Protocol No 3 annexed to the Interim Agreement concluded between the Community and Austria,  or they must be wholly manufactured from goods wholly produced in the exporting country and from goods originating from the other Contracting Party to the Agreement . 2 . If the goods are manufactured wholly or partly from materials or parts imported into the exporting country and not originating from the other contracting party, or from parts of indeterminate origin, these materials or parts must have there undergone such substantial processing as to make a different product of them. In general , the effect of such processing must be such as causes the exported goods to be classified under a heading in the Brussels Customs Nomenclature different from that under which these materials or parts would be classified . Furthermore , special rules and subsidiary provisions are prescribed for various categories of goods specified in lists A and B which appear in Protocol No 3 annexed to the Interim Agreement concluded between the Community and Austria . Those rules and provisions must be carefully studied before preparing [an application for an A.OS.l certificate] [ an A.OS .2 form] ( 1 ). ( l) According to whether an A.OS.l movement certificate or the A. OS . 2 form is involved .